DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on   is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 7-9, 14-15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-5, 10-13 and 16-18  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee US 2020/0221138.
As to claim 1, Lee teaches a method of decoding a bitstream by an electronic device, the method comprising: receiving encoded data, as part of the bitstream, for at least one image frame, 
As to claim 2, Lee teaches the limitations of claim 1. Lee teaches determining that the third affine flag is not present in the second syntax structure when the second affine flag is equal to zero. [abstract; figs. 9-13; fig. 16; ¶ 0042-0047; ¶ 0077-0082; ¶ 0088-0092; ¶ 0159-0164; ¶ 0167-00170; ¶ 0173-0182; ¶ 0186-0198; ¶ 0201-0218; ¶ 0240-0243; ¶ 0250-0253]
As to claim 3, Lee teaches the limitations of claim 2. Lee teaches determining that the second affine flag is not present in the first syntax structure when the first affine flag is equal to zero; and inferring that the second affine flag is equal to zero when the second affine flag is not present in the first syntax structure. [abstract; figs. 9-13; fig. 16; ¶ 0042-0047; ¶ 0077-0082; ¶ 0088-0092; ¶ 0159-0164; ¶ 0167-00170; ¶ 0173-0182; ¶ 0186-0198; ¶ 0201-0218; ¶ 0240-0243; ¶ 0250-0253]
As to claim 4, Lee teaches the limitations of claim 2. Lee teaches inferring that the third affine flag is equal to zero when the second affine flag is present in the first syntax structure and the third affine flag is not present in the second syntax structure. [abstract; figs. 9-13; fig. 16; ¶ 0042-0047; ¶ 0077-0082; ¶ 0088-0092; ¶ 0159-0164; ¶ 0167-00170; ¶ 0173-0182; ¶ 0186-0198; ¶ 0201-0218; ¶ 0240-0243; ¶ 0250-0253]
As to claim 5, Lee teaches the limitations of claim 1. Lee teaches disabling the one of the plurality of affine tools for the specific one of the one or more regions when the third affine flag is equal to one; [abstract; figs. 9-13; fig. 16; ¶ 0042-0047; ¶ 0077-0082; ¶ 0088-0092; ¶ 0159-0164; ¶ 0167-00170; ¶ 0173-0182; ¶ 0186-0198; ¶ 0201-0218; ¶ 0240-0243; ¶ 0250-0253] and reconstructing the specific one of the one or more regions based on a plurality of second candidate modes, wherein the one of the plurality of affine tools is excluded from the plurality of first candidate modes to generate the plurality of second candidate modes. [abstract; fig. 2; figs. 9-13; fig. 16; ¶ 0042-0047; ¶ 0077-0082; ¶ 0088-0092; ¶ 0159-0164; ¶ 0167-00170; ¶ 0173-0182; ¶ 0186-0198; ¶ 0201-0218; ¶ 0240-0243; ¶ 0250-0253]
As to claim 10, Lee teaches an electronic device for decoding a bitstream, the electronic device comprising: at least one processor; [fig. 2; fig. 21; ¶ 0290; ¶ 0303] and a storage device coupled to the at least one processor and storing a plurality of instructions which, when executed by the at least one processor, causes the at least one processor [fig. 2; fig. 21; ¶ 0290; ¶ 0292; ¶ 0303; ¶ 0305] to: receive encoded data, as part of the bitstream, for at least one image frame, wherein each of the at least one image frame includes one or more regions; [abstract; figs. 1-4; fig. 6; fig. 21; ¶ 0054-0058; ¶ 0086-0099; ¶ 0136; ¶ 0288-0294] determine a first affine flag from a first syntax structure associated with the at least one image frame when an affine mode is enabled in the at least one image frame, wherein the first syntax structure is included in the encoded data and the affine mode includes a plurality of affine tools; [abstract; figs. 9-13; fig. 16; ¶ 0042-0047; ¶ 0088-0092; ¶ 0159-0164; ¶ 0167-00170; ¶ 0173-0182; ¶ 0186-0198; ¶ 0201-0218; ¶ 0240-0243; ¶ 0250-0253] determine that a second affine flag is present in the first syntax structure when the first affine flag is equal to one; [abstract; figs. 9-13; fig. 16; ¶ 0042-0047; ¶ 0088-0092; ¶ 0159-0164; ¶ 0167-00170; ¶ 0173-0182; ¶ 0186-0198; ¶ 0201-0218; ¶ 0240-0243; ¶ 0250-0253] determine that a third affine flag is present in a second syntax structure associated with a specific one of the one or more regions in a specific one of the at least one image frame when the second affine flag is equal to one, wherein the second syntax structure is included in the encoded data, and the third affine flag corresponds to one of the plurality of affine tools; [abstract; figs. 9-13; fig. 16; ¶ 0042-0047; ¶ 0088-0092; ¶ 0159-0164; ¶ 0167-00170; ¶ 0173-0182; ¶ 0186-0198; ¶ 0201-0218; ¶ 0240-0243; ¶ 0250-0253] and reconstruct the specific one of the one or more regions based on a plurality of first candidate modes including the one of the plurality of affine tools when the third affine flag is equal to zero. [abstract; figs. 9-13; figs. 16-18; ¶ 0042-0047; ¶ 0088-0092; ¶ 0159-0164; ¶ 0167-00170; ¶ 0173-0182; ¶ 0186-0198; ¶ 0201-0218; ¶ 0240-0243; ¶ 0250-0254; ¶ 0259-0262; ¶ 0265-0269]
As to claim 11, Lee teaches the limitations of claim 10. Lee teaches wherein the plurality of instructions, when executed by the at least one processor, further causes the at least one processor to: determine that the second affine flag is not present in the first syntax structure when the first affine flag is equal to zero; [abstract; figs. 9-13; fig. 16; ¶ 0042-0047; ¶ 0077-0082; ¶ 0088-0092; ¶ 0159-0164; ¶ 0167-00170; ¶ 0173-0182; ¶ 0186-0198; ¶ 0201-0218; ¶ 0240-0243; ¶ 0250-0253] infer that the second affine flag is equal to zero when the second affine flag is not present in the first syntax structure; [abstract; figs. 9-13; fig. 16; ¶ 0042-0047; ¶ 0077-0082; ¶ 0088-0092; ¶ 0159-0164; ¶ 0167-00170; ¶ 0173-0182; ¶ 0186-0198; ¶ 0201-0218; ¶ 0240-0243; ¶ 0250-0253] and determine that the third affine flag is not present in the second syntax structure when the second affine flag is equal to zero. [abstract; figs. 9-13; fig. 16; ¶ 0042-0047; ¶ 0077-0082; ¶ 0088-0092; ¶ 0159-0164; ¶ 0167-00170; ¶ 0173-0182; ¶ 0186-0198; ¶ 0201-0218; ¶ 0240-0243; ¶ 0250-0253]
As to claim 12, Lee teaches the limitations of claim 10. wherein the plurality of instructions, when executed by the at least one processor, further causes the at least one processor to: determine that the third affine flag is not present in the second syntax structure when the second affine flag is equal to zero; [abstract; figs. 9-13; fig. 16; ¶ 0042-0047; ¶ 0077-0082; ¶ 0088-0092; ¶ 0159-0164; ¶ 0167-00170; ¶ 0173-0182; ¶ 0186-0198; ¶ 0201-0218; ¶ 0240-0243; ¶ 0250-0253] and infer that the third affine flag is equal to zero when the second affine flag is present in the first syntax structure and the third affine flag is not present in the second syntax structure. [abstract; figs. 9-13; fig. 16; ¶ 0042-0047; ¶ 0077-0082; ¶ 0088-0092; ¶ 0159-0164; ¶ 0167-00170; ¶ 0173-0182; ¶ 0186-0198; ¶ 0201-0218; ¶ 0240-0243; ¶ 0250-0253]
As to claim 13, Lee teaches the limitations of claim 10. Lee teaches wherein the plurality of instructions, when executed by the at least one processor, further causes the at least one processor to: disable the one of the plurality of affine tools for the specific one of the one or more regions when the third affine flag is equal to one; [abstract; figs. 9-13; fig. 16; ¶ 0042-0047; ¶ 0077-0082; ¶ 0088-0092; ¶ 0159-0164; ¶ 0167-00170; ¶ 0173-0182; ¶ 0186-0198; ¶ 0201-0218; ¶ 0240-0243; ¶ 0250-0253] and reconstruct the specific one of the one or more regions based on a plurality of second candidate modes, wherein the one of the plurality of affine tools is excluded from the plurality of first candidate modes to generate the plurality of second candidate modes. [abstract; figs. 9-13; fig. 16; ¶ 0042-0047; ¶ 0077-0082; ¶ 0088-0092; ¶ 0159-0164; ¶ 0167-00170; ¶ 0173-0182; ¶ 0186-0198; ¶ 0201-0218; ¶ 0240-0243; ¶ 0250-0253]
As to claim 16, Lee teaches a method of decoding a bitstream by an electronic device, the method comprising: receiving encoded data, as part of the bitstream, for at least one image frame, wherein each of the at least one image frame includes one or more regions; [abstract; figs. 1-4; fig. 6; fig. 21; ¶ 0054-0058; ¶ 0086-0099; ¶ 0136; ¶ 0288-0294] determining a first affine flag from a first syntax structure associated with the at least one image frame when an affine mode is enabled in the at least one image frame, wherein the first syntax structure is included in the encoded data and the affine mode includes a plurality of affine tools; [abstract; figs. 9-13; fig. 16; ¶ 0042-0047; ¶ 0088-0092; ¶ 0159-0164; ¶ 0167-00170; ¶ 0173-0182; ¶ 0186-0198; ¶ 0201-0218; ¶ 0240-0243; ¶ 0250-0253] determining, based on the first affine flag, whether a second affine flag is present in the first syntax structure; [abstract; figs. 9-13; fig. 16; ¶ 0042-0047; ¶ 0088-0092; ¶ 0159-0164; ¶ 0167-00170; ¶ 0173-0182; ¶ 0186-0198; ¶ 0201-0218; ¶ 0240-0243; ¶ 0250-0253] determining, based on the second affine flag, whether a third affine flag is present in a second syntax structure associated with a specific one of the one or more regions in a specific one of the at least one image frame, wherein the second syntax structure is included in the encoded data, and the third affine flag corresponds to one of the plurality of affine tools; [abstract; figs. 9-13; fig. 16; ¶ 0042-0047; ¶ 0088-0092; ¶ 0159-0164; ¶ 0167-00170; ¶ 0173-0182; ¶ 0186-0198; ¶ 0201-0218; ¶ 0240-0243; ¶ 0250-0253] and reconstructing the specific one of the one or more regions based on a plurality of first candidate modes including the one of the plurality of affine tools when the third affine flag is equal to zero. [abstract; figs. 9-13; figs. 16-18; ¶ 0042-0047; ¶ 0088-0092; ¶ 0159-0164; ¶ 0167-00170; ¶ 0173-0182; ¶ 0186-0198; ¶ 0201-0218; ¶ 0240-0243; ¶ 0250-0254; ¶ 0259-0262; ¶ 0265-0269]
As to claim 17, Lee teaches the limitations of claim 16. Lee teaches further comprising: determining that the second affine flag is present in the first syntax structure when the first affine flag is equal to one; [abstract; figs. 9-13; fig. 16; ¶ 0042-0047; ¶ 0077-0082; ¶ 0088-0092; ¶ 0159-0164; ¶ 0167-00170; ¶ 0173-0182; ¶ 0186-0198; ¶ 0201-0218; ¶ 0240-0243; ¶ 0250-0253] and determining that the second affine flag is not present in the first syntax structure and inferring that the second affine flag is equal to zero when the first affine flag is equal to zero. [abstract; figs. 9-13; fig. 16; ¶ 0042-0047; ¶ 0077-0082; ¶ 0088-0092; ¶ 0159-0164; ¶ 0167-00170; ¶ 0173-0182; ¶ 0186-0198; ¶ 0201-0218; ¶ 0240-0243; ¶ 0250-0253]
As to claim 18, Lee teaches the limitations of claim 16. Lee teaches further comprising: determining that the third affine flag is present in the second syntax structure when the second affine flag is equal to one; [abstract; figs. 9-13; fig. 16; ¶ 0042-0047; ¶ 0077-0082; ¶ 0088-0092; ¶ 0159-0164; ¶ 0167-00170; ¶ 0173-0182; ¶ 0186-0198; ¶ 0201-0218; ¶ 0240-0243; ¶ 0250-0253] and determining that the third affine flag is not present in the second syntax structure when the second affine flag is equal to zero. [abstract; figs. 9-13; fig. 16; ¶ 0042-0047; ¶ 0077-0082; ¶ 0088-0092; ¶ 0159-0164; ¶ 0167-00170; ¶ 0173-0182; ¶ 0186-0198; ¶ 0201-0218; ¶ 0240-0243; ¶ 0250-0253]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2020/0221138 in view of Huang et al. US 2020/0296405.
As to claim 6, Lee teaches the limitations of claim 1. 
Lee does not explicitly teach the first syntax structure is one of a video parameter set, a sequence parameter set and a picture parameter set; and the second syntax structure is one of a picture header and a slice header.
Huang teaches wherein: the first syntax structure is one of a video parameter set, a sequence parameter set and a picture parameter set; [¶ 0064-0068] and the second syntax structure is one of a picture header and a slice header. [¶ 0064-0068]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Huang with the teachings of Lee for the benefit of combining prior art elements of a known method to yield a predictable result of improved processing efficiency and prediction accuracy. 
As to claim 19, Lee teaches the limitations of claim 16. 
Lee does not explicitly teach the first syntax structure is one of a video parameter set, a sequence parameter set and a picture parameter set; and the second syntax structure is one of a picture header and a slice header.
Huang teaches the first syntax structure is one of a video parameter set, a sequence parameter set and a picture parameter set; [¶ 0064-0068] and the second syntax structure is one of a picture header and a slice header. [¶ 0064-0068]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Huang with the teachings of Lee for the benefit of combining prior art elements of a known method to yield a predictable result of improved processing efficiency and prediction accuracy. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNER N HOLDER/Primary Examiner, Art Unit 2483